DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on 12/8/2021 is acknowledged.  The traversal is on the ground(s) that claims 1, 4, 7, 8 and 10-13 read on species 5 of figures 11-12.  This is not found persuasive because claims 11-12 do not read on figures 11-12 [wherein the spacers are disposed at openings read on figures 13-14.]  Claims 1, 4, 7-8, 10 and 13 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aveyard et al. [US 3,451,023.]
Regarding claim 1, Aveyard et al. discloses an inductor comprising: 
- a plurality of stacked core parts [13-17] having aligned central openings;

- a winding [34] comprising a plurality turns wound around the stack of core parts through central openings of the core parts [figures 1-2.]
Claim(s) 1, 4, 7-8, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. [US 2014/0320226 A1.]
Regarding claim 10, Takahashi et al. discloses an inductor [figures 5-6] comprising: 
- a first core part [30a]; 
- a second core part [30a] having a central opening aligned with a central opening of the first core part;
- a winding wound [33] around the first and second core parts through the central openings thereof; and 
- a plurality of spacers [31a, 31b, 31c] disposed between the first and second core parts and radially distributed in a circular pattern aligned with the first and second core parts, wherein each of the spacers comprises: a first portion disposed between the first and second core parts; and a second portion extending from the first portion and disposed between adjacent turns of the winding [see figures 5-6.]
Regarding claim 1, Takayashi et al. discloses an inductor [figures 5-6]comprising: 
- a plurality of stacked core parts [30a] having aligned central openings;
- at least one spacer [31a, 31b, 31c] separating the core parts from one another; and
- a winding [33] comprising a plurality turns wound around the stack of core parts through central openings of the core parts [figure 6.] 

Regarding claim 7, Takahashi et al. further inherently discloses the at least one spacer comprises a plurality of spacers, each of which comprises: a first portion disposed in a gap between adjacent ones of core parts; and a second portion extending from the first portion and disposed between adjacent turns of the winding [figures 5-6.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.
Takahashi et al. inherently discloses the supports/spacers for insulative/dielectric materials.
Takahashi et al. discloses the instant claimed invention except for the specific material use for the spacers.
The specific thermally conductive and electrical insulating material use for the spacers would have been an obvious design consideration for the purpose of providing and/or improving insulating and/or heat transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837